  8:19-cr-00276-RFR-SMB Doc # 93 Filed: 09/23/20 Page 1 of 1 - Page ID # 195




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                 8:19CR276
                                          )
      vs.                                 )
                                          )
KAYLYNN WHITEBEAR,                        )                  ORDER
JACOBIE GRANT,                            )
                                          )
                   Defendants.


      This matter is before the court on the defendant Jacobie Grant’s unopposed
Motion to Continue Trial [92]. Counsel needs additional time to prepare certain
discovery materials. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [92] is granted, as follows:

      1.    The jury trial, for both defendants, now set for October 5, 2020 is
            continued to November 30, 2020.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and November 30, 2020, shall be deemed
            excludable time in any computation of time under the requirement of the
            Speedy Trial Act. Failure to grant a continuance would deny counsel the
            reasonable time necessary for effective preparation, taking into account
            the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 24, 2020.

                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
